Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckland et al. (US 2019/0342654 A1) in view of Pinkerton et al. (US 2014/0037126 A1) in view of Nakayama et al. (US 2011/0026729 A1)
Regarding claim 1, Buckland discloses a speaker array (¶ 0183) comprising:
a first speaker device (Fig. 6) comprising a first transducer and a first acoustic channel (640 and 650), the first transducer being configured to oscillate and generate a first ultrasonic acoustic signal (¶ 0011) (according to ¶ 0085, element 785 of Fig. 7 is an acoustic transducing element, so similar element 630 of Fig. 6 is an acoustic transducing element) (¶ 0166: 20 kHz-200 kHz includes ultrasonic frequencies) configured to be transmitted at least partially in the first acoustic channel (see Fig. 6), the first acoustic channel including at least one dimension (e.g., hcavity which is the height of 640) comparable to a dimension (thickness δ) of a viscous boundary layer of air (¶ 0062-0063, hcavity> δ includes values where hcavity and δ are on the order of each other), and
a second speaker device comprising a second transducer and a second acoustic channel, the second transducer being configured to oscillate and generate a second ultrasonic acoustic signal configured to be transmitted at least partially in the second acoustic channel, the second acoustic channel including at least one dimension comparable to the dimension of the viscous boundary layer of air (see citations and explanations applied to the first speaker device above, and note that ¶ 0183 teaches an array of the transducers),

Buckland is not relied upon to disclose that the first and second transducers are first and second membranes, respectively.
In a similar field of endeavor, Pinkerton discloses a transducer that is a membrane (¶ 0002) configured to oscillate and generate an acoustic signal (¶ 0233).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a membrane of Pinkerton as each of the first and second transducers of Buckland, the motivation being to perform the simple substitution of one transducer that oscillates and generates acoustic signals for another, to obtain predictable results of a transducer that oscillates and generates acoustic signals. See MPEP § 2143(B).
Buckland-Pinkerton is not relied upon to disclose wherein an audio output of the speaker array is the combined output of at least the first speaker device and the second speaker device.
In a similar field of endeavor, Nakayama discloses wherein an audio output of the speaker array is the combined output of at least the first speaker device and the second speaker device (Fig. 3B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein an audio output of the speaker array is the combined output of at least the first speaker device and the second speaker device, the motivation being to provide directionality to sound output from the transducers other than just straight ahead (Nakayama - Fig. 3B and ¶ 0026-0027).
Regarding claim 3, Buckland-Pinkerton-Nakayama discloses the speaker array of claim 1, and Pinkerton discloses wherein each of the first and second membranes is comprised of any of the following; metal layers; Aluminum; Silicon; poly Silicon; Silicon Nitride; Nickel; Copper; Ceramic Aluminum Nitride; Molybdenum; Carbon; Graphene; Polymer; PZT; PVDF; or any combination which includes any of these materials (¶ 0233: graphene).
The teachings of Pinkerton relied upon above are combinable with Buckland-Pinkerton-Nakayama for the same reasons set forth above in the claim 1 rejection.
Regarding claim 4, Buckland-Pinkerton-Nakayama discloses the speaker array of claim 1, and Pinkerton discloses wherein each of the first and second membranes is configured to be actuated by any of the following; electrostatic force; piezoelectric force; electromagnetic force (¶ 0232: electrostatic force).
The teachings of Pinkerton relied upon above are combinable with Buckland-Pinkerton-Nakayama for the same reasons set forth above in the claim 1 rejection.
Regarding claim 5, Buckland-Pinkerton-Nakayama discloses the speaker array of claim 1, and Buckland discloses wherein each of the first and second acoustic channels is comprised of any of the following; Silicon; Silicon Oxide; Polymer; Polyamide; Nickel; Copper; Aluminum; Metal; Ceramic; Glass or any combination which includes any of these materials (¶ 0133: blocking plate (i.e. 610a and 610b) can be aluminum).

Allowable Subject Matter
Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 2, the prior art of record alone or in combination fails to teach or suggest the following limitation of claim 2 in combination with the rest of the limitations of claim 2:
“wherein the first speaker device is configured such that an acoustic flow in the first acoustic channel experiences pronounced nonlinear flow due to the at least one dimension which is comparable to the dimension of the viscous boundary layer and such that the nonlinear flow self modulates the first ultrasonic acoustic signal and generates a first audio signal,
wherein the second speaker device is configured such that an acoustic flow in the second acoustic channel experiences pronounced nonlinear flow due to the at least one dimension which is comparable to the dimension of the viscous boundary layer and such that the nonlinear flow self modulates the second ultrasonic acoustic signal and generates a second audio signal”


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US 2007/0154039 A1) discloses housing shape creating nonlinear flow (¶ 0037).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687